DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jino (U.S. Pat. No. 10,281,359).
Regarding claim 1, Jino discloses a misfire determination device (title) of an internal combustion engine, the misfire determination device being configured to perform: 
a calculation process of calculating an average value of a torque of an output shaft of the internal combustion engine in a misfire determination period, the misfire determination period being set to a predetermined range of a crank angle (col. 10, lines 10-20 discloses averaging the angular velocity which is disclosed as being the indication of torque.  This is done over various degrees); 
a misfire determining process of determining that a misfire has occurred when the calculated average value is less than a prescribed threshold value (col. 9, lines 20-34 discloses the comparison that allows for determination of misfire); and 
a process of setting the whole misfire determination period to a period in a positive torque range which is a range of a crank angle at which the torque of the output shaft is equal to or greater than zero at the time of normal combustion in which a misfire does not occur (shown in fig. 3 the “non” misfire lines are all positive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jino (U.S. Pat. No. 10,281,359) as applied to claim 1 above, and in view of Ito (U.S. Pub. No. 2014/0352414)misf.
Regarding claim 2 which depends from claim 1, Jino does not disclose wherein the misfire determination device performs a process of setting an end point of the positive torque range to an earlier timing as an engine load becomes smaller.
Ito, which deals in misfire detection windows, teaches wherein the misfire determination device performs a process of setting an end point of the positive torque range to an earlier timing as an engine load becomes smaller (paragraph 50 discloses shifting the detection window dependent on retarding ignition which is a lower load point for the engine).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Jino with the shifting of Ito because torque production changes under this condition (paragraph 9).
Regarding claim 3 which depends from claim 1, Ito discloses wherein the misfire determination device performs a process of setting an end point of the positive torque range to an earlier timing as an ignition timing of the internal combustion engine becomes earlier (paragraph 50).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require that the beginning of an averaging of torque in order to detect misfire be a point after TDC at which the torque production goes from being a negative value to at least zero.  Other references are defining the window where misfire should be detected for each cylinder but do not require that window to be at this point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747